O’Gorman, J.
The record discloses no objection on the part of the appellant to the costs as allowed, and it is too late to raise that question, for the first time, on appeal.
There being no competent evidence, however, in the case to support the finding of damages for the wrongful detention of the chattel, the judgment will be reduced from eighty-three dollars and twenty-two cents to thirty-one dollars and twenty-two cents, and, as modified, affirmed, without costs.
Beekman, P. J., and Giegerich, J., concur.
Judgment .modified, and as modified affirmed, without costs.